Citation Nr: 1538397	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from May 2006 to September 2010.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA RO as part of the Benefits Delivery at Discharge (BDD) program.

The issue of entitlement to service connection for posttraumatic stress disorder was raised by the record in March 2013, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

It is noted that the Veteran was initially represented by the American Legion.  However, in a Form 21-22a that was received in December 2014, the Veteran appointed the Veterans of Foreign Wars of the United States as her representative.


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a left knee disability as a result of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a left knee disability; any error relating to the duties to notify and assist with respect to this claim is moot.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, in October 2010, the Veteran was diagnosed with hyperextension of the left knee with a lateral subluxing patella.  The Veteran has also been diagnosed with arthralgia of the left knee.  With regard to an in-service event or injury, the Veteran was treated numerous times in-service for left knee pain, including in December 2006, January 2007, August 2007, October 2007, December 2008, January 2009, February 2010, and March 2010 and was diagnosed with patellofemoral syndrome with possible medial meniscal injury.  In April 2010, an MRI showed that the Veteran had a mild partial tear/sprain of the anterior cruciate ligament, and a mild, chronic, partial tear/sprain of the medial collateral ligament and deep popliteal fossa.

Thus, upon review of the evidence of record, the Board finds that the Veteran was treated in service on numerous occasions for a left knee disability, and an in-service MRI confirmed the presence of an in-service injury to the left knee.  The Veteran has been diagnosed post-service with a left knee disability, and she began seeking treatment for a left knee disability soon after her separation from active duty service.  The Veteran has shown continuous symptoms of this left knee disability since her separation from service in September 2010.  Accordingly, service connection for a left knee disability is warranted, and the Veteran's claim for service connection is granted.


ORDER

Service connection for a left knee disability is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


